Citation Nr: 1045063	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1986 to  November 1993.  He also had other periods of 
active service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The reopened claim of service connection for diabetes mellitus, 
type II, is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in December 2002, the RO denied the 
claim of service connection for diabetes mellitus, type II; after 
the Veteran was notified of the adverse determination and of his 
procedural and appellate rights in December 2002, he did not 
appeal the rating decision and the rating decision became final 
by operation of law based on the evidence of record at the time.

2.  The additional evidence presented since the rating decision 
in December 2002 by the RO, denying service connection for 
diabetes mellitus, type II, relates to an unestablished fact 
necessary to substantiate the claim of service connection.





CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim 
of service connection for diabetes mellitus, type II.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for 
diabetes mellitus, type II, is favorable to the Veteran, no 
further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in December 2002, the RO denied service connection 
for diabetes mellitus, type II, on the basis that the claimed 
disability was not shown until years following service and was 
unrelated to service.  

In a letter, dated in December 2002, the RO notified the Veteran 
of the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by notifying the RO of his intention within 
one year from the date of the letter.  As the Veteran did not 
indicate his disagreement within the time allotted, the rating 
decision by the RO in December 2002 became final by operation of 
law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.


The evidence of record at the time of the rating decision in 
December 2002 is summarized as follows.  

The service records show that the Veteran served on active duty 
from January 1980 to March 1980, from July 1984 to November 1993, 
and from August 1997 to April 1998.  There was no complaint, 
finding, or diagnosis of diabetes mellitus, type II, during 
service.  After service, records from Womack Army Medical Center 
show that the results of laboratory testing in June 1999 
indicated that the Veteran likely had diabetes mellitus, type II.  
Additional testing was planned to confirm the diagnosis.  In 
February 2000, it was noted that the Veteran had had elevated 
glucose on an annual physical examination and that he was being 
tested to confirm a diagnosis of diabetes mellitus, type II.  In 
March 2000, it was noted in the Veteran's history that he was 
found to have elevated glucose and was referred to document his 
disease for purposes of a separation physical examination.  The 
Veteran denied any polyuria, polyphagia, polydipsia, or weight 
loss.  He related a family history of diabetes (his mother had 
the diagnosis).  He was currently without complaint.  Further 
laboratory testing in March 2000 confirmed the diagnosis of 
diabetes mellitus, type II.  
 
In an application for service connection for diabetes mellitus, 
the Veteran indicated that his diabetes began in September 1999, 
and listed the Womack Army Medical Center as the medical facility 
that had treated him.  

Current Claim to Reopen

As the unappealed rating decision in December 2002 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  


And whether or not the RO reopened a claim is not dispositive, as 
it is the Board's jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

As the Veteran's application to reopen the claim was received in 
January 2008, the current regulatory definition of new and 
material evidence applies.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption of credibility is rebuttable 
when the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  

Analysis

The additional evidence added to the file since the December 2002 
rating decision includes records from the Social Security 
Administration and VA records.  Social Security Administration 
records show that the Veteran had a primary diagnosis of diabetic 
neuropathy, beginning in March 2005.  


VA records, dated beginning in 2004, show diagnosis of diabetes 
mellitus, type II, and ongoing treatment for the condition.  
Records in November 2004 and July 2005 indicate that the Veteran 
had a diagnosis of diabetes mellitus since 1998.  On a July 2005 
record, evidently in relation to a Gulf War Registry examination, 
it was reported that the Veteran had numbness and tingling in his 
feet that initially started in 1996, prior to a diagnosis of 
diabetes.  Of particular note is a record dated in December 2008, 
which indicates diagnoses of diabetes mellitus and severe 
peripheral neuropathy.  It was further indicated that the Veteran 
reportedly had peripheral neuropathy symptoms several years prior 
to the diagnosis of diabetes so diabetes likely preceded the time 
of diagnosis.  

The evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim.  That is, 
the evidence appears to link the diabetes mellitus, type II, to 
the Veteran's period of military service by demonstrating that 
the Veteran had the condition prior to its diagnosis in 1999, 
which was not long after his separation from service.  The 
absence of such facts was the basis for the prior denials of the 
claim.

Moreover, the Veteran's testimony in April 2010, to the effect 
that he had symptoms of diabetes mellitus while he was on active 
duty, is also important for providing evidence of continuity of 
symptomatology of the claimed condition both during and after 
service.  Such was not known by the RO when it previously 
considered his claim.  To that end, it is noted that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

As the evidence is new and material, the claim of service 
connection for diabetes mellitus, type II, is reopened.





ORDER

As new and material evidence has been presented, the claim of 
service connection for diabetes mellitus, type II, is reopened, 
and to this extent only the appeal is granted.


REMAND

Prior to considering the claim of service connection for diabetes 
mellitus, type II, on the merits, further development of the 
record is necessary to comply with VA's duty to assist in the 
development of facts pertinent to the claim.  38 C.F.R. § 3.159.

As the evidence of record is insufficient to decide the claim, a 
VA medical examination and a medical opinion are needed under the 
duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Additional development is also indicated in order to verify each 
of the Veteran's periods of service, and to obtain any service 
treatment records not already associated with the record.  For 
example, there is no verification of the Veteran's claimed period 
of active duty from August 1997 to April 1998 in the Army.  Also, 
it was claimed at the hearing that while on Army Reserve status 
(on active duty for training) in 1996 the Veteran's diabetes was 
"found".  A review of the record indicates that the Veteran has 
had various periods of service with both the Army and the Marine 
Corps, but exact duty periods are unclear.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's DD-214 or other 
verification of each period of active 
duty, and verification of each period of 
service in the Army National Guard/Reserve 
and Marine Corps Reserve. 


Notify the Veteran of negative results in 
accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that the treatment records for 
all of the Veteran's periods of service, 
to include Reserve/National Guard service, 
have been obtained from the appropriate 
custodian of such records.  Notify the 
Veteran of negative results in accordance 
with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation, that the current diabetes 
mellitus, type II, had onset during a 
period of the Veteran's service from 
January 1980 to March 1980, from July 1984 
to November 1993, and from August 1997 to 
April 1998.  

The VA examiner is asked to consider that 
the Veteran is competent to describe 
symptoms of diabetes mellitus in service 
even though diabetes mellitus was not 
specifically identified or documented in 
service.  

In formulating the opinion, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of diabetes 
mellitus, type II. 




Also the VA examiner is asked to consider 
the significant facts of the case. 

The service treatment records do not show 
any complaint or findings of diabetes 
mellitus.  After service, results from 
laboratory testing in June 1999 indicate 
likely diabetes mellitus, type II, which 
was confirmed by further testing in March 
2000, at which time the Veteran had denied 
polyuria, polyphagia, polydipsia, or 
weight loss.  VA records in November 2004 
and July 2005 show that the Veteran had 
such a diagnosis since 1998.  In July 2005 
the Veteran reported numbness and tingling 
in his feet that initially began in 1996, 
prior to a diagnosis of diabetes, and that 
in December 2008 he was diagnosed with 
diabetes mellitus and severe peripheral 
neuropathy, the latter symptoms of which 
allegedly had existed several years prior 
to the diabetes diagnosis so that it was 
stated that diabetes likely preceded the 
time of diagnosis.  A private consultation 
request, dated in August 2005, from the 
Social Security Administration, indicates 
that the Veteran noticed in 2003 that his 
feet would become numb and tingle, which 
continued in 2004 and worsened in 2005, 
but that the numbness and tingling in the 
feet began mildly in 1996.  The Veteran 
testified that he had symptoms of diabetes 
mellitus while serving on active duty. 







If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual 
causation cannot be determined because an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review. 

4.  After the above development is 
completed, adjudicate the claim of service 
connection for diabetes mellitus, type II, 
on the merits.  If any benefit remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


